Citation Nr: 1118405	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether an overpayment of pension benefits in the amount of $21,354 was properly created.



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the VA Pension Center in Milwaukee, Wisconsin which stopped pension benefits effective February 1, 2000 due to a finding that the Veteran's income in 2000 exceeded the income limit for such benefits.  As a consequence, a debt of $21,354.00 was created based on a finding that the Veteran had wrongfully received pension benefits from February 1, 2000 through December 31, 2007.  In an April 2008 decision, the Milwaukee RO waived recovery of this debt.  The Veteran has indicated that he does not dispute the waiver of recovery and this issue is not on appeal.  The only issue before the Board is whether the debt was properly created in the first place. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran should be given another opportunity to show that the earned income he reported to the Internal Revenue Service (IRS) in 2000 was income received on a one-time basis (whether in 1998, as he claims, or in 2000) and that income received after 2000 did not exceed the allowable limit for pension benefits.  In this regard, the Veteran argued in a statement received by VA in May 2009 that apart from Social Security Administration (SSA) disability benefits, he did not receive any other income after 2000, with the exception of unearned income received on a one-time basis in 2003.  

The RO found in a September 2009 statement of the case (SOC) that the Veteran had not provided information to show that his income did not exceed the maximum allowable limit for pension benefits in the years following 2000.  In other words, the RO indicated that, in the absence of evidence to the contrary, it assumed based on the income reported to the IRS in 2000 that the Veteran continued to receive a similar amount of earned income after 2000 which, together with his SSA benefits, exceeded the maximum income limit of $8,989.00.  

It also seems that, according to the September 2009 SOC and information in the file, the RO determined that it had miscalculated the amount of SSA benefits the Veteran was receiving because it had not considered SSA cost of living increases or garnishment.  The RO found this miscalculation to be VA error.  However, it is not clear from the evidence of record that the Veteran's SSA benefits alone, even when taking into account cost of living increases or garnishment, would have resulted in income exceeding the maximum limit for pension purposes.  

Accordingly, the Veteran should be given another opportunity to show that his income did not exceed the maximum limit for pension benefits after 2000.  The Board notes in this regard that the Veteran already explained in his May 2009 statement that he did not receive earned income after 2000.  If the agency of original jurisdiction finds otherwise, it should make this finding explicit and clarify the basis for this finding.  If after further development the agency of original jurisdiction (AOJ) finds that the amount of debt was improperly created, the AOJ should adjust the calculation of overpayment accordingly, notwithstanding the fact that recovery of such payment has already been waived.  

Further, the Board notes that entitlement to pension benefits was denied in a November 2009 rating decision.  However, if the AOJ finds that the Veteran's income did not exceed the maximum limit at the time of the January 2008 rating decision discontinuing pension benefits, the AOJ should determine whether reinstatement of pension benefits is warranted as of January 1, 2008.  See 38 C.F.R. § 3.103(b)(4) (2010). 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter asking him to show that his income after 2000 did not exceed the maximum allowable limit for pension benefits.  

2. Then, after conducting any further development that may be warranted based on additional information or evidence received, the AOJ readjudicate the issue of whether the debt of $21,354.00 was properly created.  If warranted, the AOJ should adjust the calculation of overpayment accordingly, notwithstanding the fact that recovery of such payment has already been waived.  
The Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. If the AOJ finds that the Veteran's income did not exceed the maximum allowable limit for pension benefits after 2000, the AOJ should determine whether reinstatement of pension benefits is warranted as of January 1, 2008.  The Veteran and his representative, if any, should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


